          Case 2:20-cv-00830-JAM-CKD Document 18 Filed 08/31/20 Page 1 of 2


 1 Mark L. Eisenhut, State Bar No. 185039
    meisenhut@calljensen.com
 2 Samuel G. Brooks, State Bar No. 272107
    sbrooks@calljensen.com
 3 CALL & JENSEN
   A Professional Corporation
 4 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 5 Tel: (949) 717-3000
   Fax: (949) 717-3100
 6
 7 Attorneys for Galardi Group, Inc.
 8
 9
                                       UNITED STATES DISTRICT COURT
10
11                                   EASTERN DISTRICT OF CALIFORNIA

12
13 I.B., an minor, by and through his guardian        Case No. 2:20-cv-00830-JAM-CKD
   ad litem LATOYA DOWNS; S.J., a minor
14 by and through her guardian ad litem               ORDER EXTENDING DEADLINE
15 LATOYA DOWNS; and LATOYA                           FOR GALARDI GROUP, INC. TO
   DOWNS, individually,                               RESPOND TO FIRST AMENDED
16                                                    COMPLAINT
                Plaintiffs,
17
18              vs.                                   Current Reponse Due:   Aug. 31, 2020
                                                      New Response Due:      Sept. 28, 2020
19 CITY OF SACRAMENTO; DANIEL
   HAHN; CHRISTINE LAKIN; JESSICA
20 LENEHAN; PALADIN PRIVATE
   SECURITY, INC.; VALTIERRA (Badge
21 #291); GALARDI GROUP, INC., dba
22 WIENERSCHNITZEL; and DOES 1 – 10,
   inclusive,
23
              Defendants.
24
25
                                                      Complaint Filed: April 22, 2020
26                                                    Trial Date:      None Set
27
28
     GAL02-88:20cv830.o.82820.docx:8-28-20       -1-
            ORDER EXTENDING DEADLINE FOR GALARDI GROUP, INC. TO RESPOND TO FIRST AMENDED
                                            COMPLAINT
          Case 2:20-cv-00830-JAM-CKD Document 18 Filed 08/31/20 Page 2 of 2


1             On stipulation of the parties and good cause appearing, Galardi Group, Inc.’s
2 deadline to respond to the First Amended Complaint is continued from August 31, 2020
3 to September 28, 2020.
4
5             IT IS SO ORDERED.
6
7 Date: August 28, 2020                             /s/ John A. Mendez________
8                                                   HON. JOHN A. MENDEZ
9                                                  U.S. DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     GAL02-88:20cv830.o.82820.docx:8-28-20       -2-
            ORDER EXTENDING DEADLINE FOR GALARDI GROUP, INC. TO RESPOND TO FIRST AMENDED
                                            COMPLAINT
